News Release The Procter & Gamble Company One P&G Plaza Cincinnati, OH 45202 FOR IMMEDIATE RELEASE PROCTER & GAMBLE ANNOUNCES APPOINTMENT OF DIRECTOR Maggie Wilderotter Appointed to Board of Directors CINCINNATI, Aug. 12, 2009 – The Procter & Gamble Company (NYSE: PG) today announced the appointment of Maggie Wilderotter (54), chairman and chief executive officer of Frontier Communications Corporation (NYSE: FTR), to its board of directors.The appointment is effective immediately. “Maggie’s outstanding business acumen and broad strategic and leadership experience will make her a valued board member,” commented A. G. Lafley, P&G chairman of the board.“Her knowledge of media, communications and information technology will help us accelerate P&G’s growth.Above all, like P&G, Maggie puts the customer first in everything she does.” Frontier Communications is the second largest rural communications services company in the United States.Prior to joining Frontier in 2004 as president and chief executive officer, Mrs. Wilderotter held senior executive positions at Microsoft, Wink Communications, Inc., AT&T Wireless, AT&T’s Aviation Communications Division, and McCaw Cellular Communications. Mrs.
